DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bentmar et al. (USPN 6,071,576) in view of Bicudo et al. (WO 2015/028066).
In regard to claim 1, Bentmar et al. teach a sheetlike composite (laminated packaging material), comprising as a layer sequence in a direction from an outer surface of the sheetlike composite to an inner surface of the sheetlike composite a) an outer polymer layer (plastic coating 15), c) a carrier layer (paperboard layer 11), and d) a barrier layer (polyvinyl alcohol 
	While Bentmar et al. does not explicitly teach that the decorative artwork is located between the outer polymer layer (plastic coating 15) and carrier layer (paperboard layer 11), Bicudo et al. teach a laminated packaging material to be formed into a package/container that also is constructed of an outer polymer layer/carrier layer/barrier layer structure, where the outer polymer layer/carrier layer/barrier layer structure includes a printed pattern between the outer polymer coating 12 and the paper layer 11 (page 12, line 23-page 13, line 2). It therefore would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have inserted the decorative artwork of Bentmar et al. in the form of a printed pattern between the plastic coating 15 and carrier layer 11, since it was known at the time of the filing of the application to include a printed pattern between the plastic coating and carrier layer of a laminated packaging material that includes a paper/paperboard layer, as taught by Bicudo et al. One of ordinary skill in the art at the time of the filing of the application would have recognized that a colored decorative artwork is included within the teaching of decorative artwork of Bentmar et al. (since color would be considered decorative) and that colored print is included within the teaching of a printed pattern of Bicudo et al.
	In regard to the recitation “wherein the at least one longitudinal crease line is oriented in a first direction; wherein the sheetlike composite has a first bending resistance in the first direction; wherein a further direction is perpendicular to the first direction; wherein the sheetlike 

	In regard to claim 2, Bentmar et al. and Bicudo et al. teach the laminate as discussed above in regard to claim 1. While Bentmar et al. and Bicudo et al. do not explicitly specify the ratio of the “first bending resistance” to the “further bending resistance”, one of ordinary skill in the art at the time of the filing of the application would have recognized that the differences in the bending resistances in the two different directions relative to the crease would be such that the ratio of the “first bending resistance” to the “further bending resistance” would fall within the claimed range, and alternatively, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have adjusted the strength of the laminate via adjustment of the thickness of one or more layers, the material of one or more layers, and other obvious factors to those of ordinary skill in the art to achieve the desired ratio of the “first bending resistance” to the “further bending resistance”, including those ratios that fall within the claimed range.
	In regard to claim 3, Bentmar et al. and Bicudo et al. teach the laminate as discussed above in regard to claim 1. The paperboard layer of the laminate comprises fibers, because it is paperboard (paperboard includes fibers). While neither Bentmar et al. nor Bicudo et al. teach that at least 55% of the fibres of the plurality of fibres incline an angle of less than 30 degree with the further direction, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have adjusted the bending strength of the laminate in various directions by varying the proportion of fibers in the paperboard that are oriented in a certain given direction.

	In regard to claim 4, Bentmar et al. and Bicudo et al. teach the laminate as discussed above in regard to claim 1. The outer polymer layer (plastic coating 15) of Bentmar et al. is the outermost layer of the laminate taught by Bentmar et al. and Bicudo et al.

	In regard to claim 5, Bentmar et al. and Bicudo et al. teach the laminate as discussed above in regard to claim 1. The color application / decorative print pattern of the laminate taught by Bentmar et al. and Bicudo et al. as discussed above in regard to claim 1 adjoins the carrier (paperboard layer 11).

	In regard to claim 6, Bentmar et al. and Bicudo et al. teach the laminate as discussed above in regard to claim 1. The paperboard layer of the laminate taught by Bentmar et al. and Bicudo et al. as discussed above in regard to claim 1 is a paperboard layer.



In regard to claim 8, Bentmar et al. and Bicudo et al. teach the laminate as discussed above in regard to claim 1. Both Bentmar et al. and Bicudo et al. teach that polyethylene is a suitable material for the outer coating (see, for example, claim 9 of Bentmar et al. and, for example, abstract of Bicudo et al.); the outer coating layer of the laminate taught by Bentmar et al. and Bicudo et al. is therefore over 50% polyethylene by wt.

In regard to claims 9 and 10, Bentmar et al. and Bicudo et al. teach the laminate as discussed above in regard to claim 1. The laminate taught by Bentmar et al. and Bicudo et al. as discussed above in regard to claim 1, with at least one fold, is a container precursor (it is folded as a first step to form a container, see, for example, claim 16 of Bentmar et al.).

	In regard to the recitation regarding the “first bending resistance” as claimed being less than the “further bending resistance” as claimed, one of ordinary skill in the art at the time of the filing of the application would have recognized that the bending resistance of the folded laminate taught by Bentmar et al. and Bicudo et al. where it is bent along the crease of the laminate 

In regard to claims 11 and 12, Bentmar et al. and Bicudo et al. teach the laminate as discussed above in regard to claim 1. The laminate taught by Bentmar et al. and Bicudo et al. as discussed above in regard to claim 1 is folded and formed into a completed, closed container (see, for example, claim 16 of Bentmar et al.).
	In regard to the recitation regarding the “first bending resistance” as claimed being less than the “further bending resistance” as claimed, one of ordinary skill in the art at the time of the filing of the application would have recognized that the bending resistance of the folded laminate taught by Bentmar et al. and Bicudo et al. where it is bent along the crease of the laminate forming the container (interpreted by Examiner to be the “first bending resistance” as claimed) would be lower than the bending resistance when the laminate forming the container taught by Bentmar et al. and Bicudo et al. is bent in a direction perpendicular to the direction of the fold of the crease (interpreted by Examiner to be the “further bending resistance” as claimed), because the bending resistance along the crease would be lower than the bending resistance along any line of the container that does not correspond to a crease that has been folded. Examiner notes 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1782